DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is in response to applicant’s filing dated 08/25/2021. Claims 1, 8 and 15 have been amended. Claims 1-20 are currently pending.

Response to Arguments/Amendments
3.	Applicant’s amendments/remarks filed on 08/25/2021, with respect to the previous 35 U.S.C. 101 rejection of claim 1 has been fully considered.
With respect to the previous 35 U.S.C. 101 rejection of claim 1, Applicant argues the present invention is not an abstract idea and amounts to more than routine and conventional activates performed by a generic computer as well as the recited elements that integrate the exception into a practical application and are patent eligible. Applicant further recites different court cases and arguments are presented below.
Applicant's arguments with respect to 35 USC § 101 directed to non-statutory subject matter been fully considered but they are not persuasive.
Examiner respectfully disagrees. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

The proposed amendments do not overcome the 35 U.S.C. 101 rejection. Applicant amended the claims to include “…identifying a bounding box specifying a region of a map to be updated…” The concept is still directed to obtaining a plurality of map area identifiers and corresponding map area content, which does not make it less abstract. 
The same updated analysis based on the new 2019 Patent Eligibility Guidance (2019 PEG) applies to the newly added claimed limitations as discussed in the previous office action rejection. 
Examiner respectfully disagrees. Examiner addressed all the claim limitations in light of the new 2019 Patent Eligibility Guidance (2019 PEG) .
“In Prong One, examiners evaluate whether the claim recites a judicial exception.[20] This prong is similar to procedures in prior guidance except that when determining if a claim recites an abstract idea, examiners now refer to the subject matter groupings of abstract ideas in Section I instead of comparing the claimed concept to the USPTO's prior “Eligibility Quick Reference Sheet Identifying Abstract Ideas.”” (2019 PEG, page 54, column 1)

“These revised patent examination procedures are designed to more accurately and consistently identify claims that recite a practical application of a judicial exception (and thus are not ‘‘directed to’’ a judicial exception), thereby increasing predictability and consistency in the patent eligibility analysis. This analysis is performed at USPTO Step 2A, and incorporates certain considerations that have been applied by the courts at step one and at step two 

As a result, Step 2A Prong 1 determines if a claim is directed to those grouping and subgroupings along with an explanation of why it is directed to such.
“First, the rejection should identify the judicial exception (i.e., abstract idea enumerated in Section I of the 2019 PEG, laws of nature, or a natural phenomenon) by referring to what is recited (i.e., set forth or described) in the claim and explaining why it is considered to be an exception (Step 2A Prong One). There is no requirement for the examiner to provide further support, such as publications or an affidavit or declaration under 37 CFR 1.104(d)(2), for the conclusion that a claim recites a judicial exception.”

“For abstract ideas, the rejection should explain why a specific limitation(s) recited in the claim falls within one of the enumerated groupings of abstract ideas (i.e., mathematical concepts, mental processes, or certain methods of organizing human activity) or provide a justification for why a specific limitation(s) recited in the claim is being treated as an abstract idea if it does not fall within the enumerated groupings of abstract ideas in accordance with the “tentative abstract idea” procedure in the 2019 PEG.”
(October 2019 Update, page 16)

In the non-final mailed 5/26/2021 examiner performs the analysis and clarifies that “…the abstract idea noted in the independent claims…are directed to a “mental process” concept. Under Step 2A Prong 1, Applicant submits that the claims are not directed to a judicial exception and cannot be performed by the human mind. Examiner respectfully disagrees. The 2019 Revised Guidance explains that “mental processes” include acts that people can perform in their minds or using pen and paper, even if the claim recites that a generic computer components (one or more processors, a database 
Under Step 2A Prong 2, Applicant submits that the claimed invention recites additional elements that integrate a practical application.  Examiner respectfully disagrees.
The claims disclose the abstract idea of receiving information analyzing data, and determining an output with that data.  The inventions discloses receiving vehicle data indicative of driving habits of a user, analyzing the driving data to determine whether the driving habits comply with factors required by an insurance policy, and outputting instructions to adjust an autonomous vehicle component and providing feedback to a driver.  The claims disclose general additional elements, such as a memory, a system, a controller, and a feedback component, to complete the abstract idea.  
Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit 
The courts found that “… if a patent’s recitation of a computer amounts to a mere instruction to ‘implement[t]’ an abstract idea ‘on . . . a computer,’ that addition cannot impart patent eligibility.” Alice Corp., 134 S.Ct. at 2358. The claimed invention does not indicate that specialized computer hardware is necessary to implement the claimed 
The Examiner respectfully disagrees with Applicants’ analogy of the following court cases. Applicants’ citation of BASCOM v. AT&T is non-persuasive because the claims at issue in BASCOM are readily distinguishable over the instant claims: The claimed invention is able to provide individually customizable filtering at the remote ISP server by taking advantage of the technical capability of certain communication networks. …recite a system for filtering Internet content. The claimed filtering system is located on a remote ISP server that associates each network account with (1) one or more filtering schemes and (2) at least one set of filtering elements from a plurality of sets of filtering elements, thereby allowing individual network accounts to customize the filtering of Internet traffic associated with the account. 
In Amdocs the courts construed “enhance” as being dependent upon the invention’s distributed architecture. 761 F.3d at 1338–40. The enhancing limitation depends not only on the invention’s distributed architecture, but also depends upon the network devices and gatherers—even though these may be generic—working together in a distributed manner. The patent explains that field enhancements are defined by network service providers for each field in which the network service provider wants to collect data. ’065 patent at 12:43–47. Examiner respectfully disagrees. The instant claims do not attempt to solve an unconventional technological solution. Using the 
In McRO, the Federal Circuit held the claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules patent eligible under 35 U.S.C. § 101, because they were not directed to an abstract idea. The basis for the McRO court's decision was that the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas. In McRO, timing phonemes in milliseconds represents both the problem being solved and the inventive solution.  
In response to the Enfish argument, the claims here are unlike the claims in Enfish. In Enfish, the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement-a particular database technique-in how computers could carry out one of their basic functions of storage and retrieval of data. In Enfish v. Microsoft, the United States Court of Appeals for the Federal Circuit decision… that “the self-referential table recited in the claims on appeal is a specific type of data structure designed to improve the way a computer stores and retrieves data in memory” which is “directed to a specific implementation of a solution to a problem in the software arts.”  See also details in re TLI Communication LLC. 
The Examiner respectfully disagrees with Applicants’ analogy of DDR.

In contrast, the instant claims are thus incomparable to the claims at issue in court cases mentioned above. The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality nor an inventive solution to any computer specific problem. 
Applicant further cites Berkheimer, presuming that Examiner took the position that the claims describe well-understood, routine and conventional activities. Examiner respectfully disagrees. Examiner did not indicate that the claims describe well-understood, routine and conventional activities in the 101 rejection in this particular case. Rather, Examiner identified the focus of the invention, and determined that it is directed to an abstract idea and the use conventional “off the shelf” computer to implement the abstract idea. 
Furthermore, Examiner relies on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well-understood, routine, and conventional activity in particular fields. 
controlling the operation of a mold in curing rubber parts.
Lastly, dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply steps performed by a generic computer. The claim merely amounts to the application or instructions to apply the abstract idea on a processor, and is considered to amount to nothing more than requiring a generic processor to merely carry out the abstract idea itself.
For these reasons the rejection under 35 USC § 101 directed to non-statutory subject matter set forth in this office action is maintained. 
4.	Applicant’s amendments/remarks filed on 08/25/2021, with respect to the previous 35 U.S.C 103 rejection of claim 1, Applicant argues the cited art of record Becker, US 20120173606 A1, in view of Brachet et al., US 20080176583 A1, fails to explicitly disclose identifying a bounding box specifying a region of a map to be updated and generating a bloom filter, wherein the bloom filter encodes a plurality of digests based on the plurality of map area identifiers and the corresponding map area content.
Examiner respectfully disagrees. As stated in the previous office action Becker discloses particular selection or region of map data and generate a number of predetermined variants of maps for the region based on a set number of variables. See at least ¶4 and 48), which is analogous to the claimed identifying a bounding box specifying a region of a map to be updated. As in regards to Applicant’s argument on generating a bloom filter, wherein the bloom filter encodes a plurality of digests based on the plurality of map area identifiers and the corresponding map area content, Brachet teaches autonomously estimate the rate at which the tile data is aging; (iii) identifiers which compactly indicate the set of access points within the tile, e.g. Bloom Filters. This can be used to determine the best method to update the client's cache, i.e. whether to incrementally update the tile data, or to replace the tile data entirely with a new tile sent by the server, i.e. digest based on the plurality of map area identifiers and map area content – See at least ¶105 and 106).
Examiner notes the same arguments apply to independent claim 8 and 15.
For at least the above the previous 35 U.S.C. 103 rejection is maintained.

Claim Rejections - 35 USC § 101
5.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1:
Under Step 1: Claim 1 is directed to a method for updating a map database.
Under Step 2A – Prong 1:
Claim 1 recites the abstract idea of obtaining a plurality of map area identifiers and corresponding map area content. This abstract idea is described in at least claim 1 by generating a bloom filter, wherein the bloom filter encodes a plurality of digests based on the plurality of map area identifiers and the corresponding map area content. These steps fall into the mental processes groups of abstract ideas as they include, mentally or using the aid of pen and paper, identifying a bounding box specifying a region of a map; generating a bloom filter, wherein the bloom filter encodes a plurality of digests based on the plurality of map area identifiers and the corresponding map area content. These limitations as drafted processes that, under their broadest reasonable interpretation, cover the performance of the limitations in the mind. Nothing in claim 1 precludes the idea form practically being performed in the human mind.
Under Step 2A – Prong 2:
The claim recite additional elements including obtaining a plurality of map area identifiers and the corresponding map area content based on the bounding box; transmitting a map update request comprising the generated bloom filter; receiving map update data for at least a portion of the plurality of map area identifiers and the corresponding map area content; and updating, by one or more processors, the map database based on the received map update data However, these additional elements fail to integrate into a practical application. The one or more processors, is a generic computing components. These additional elements are considered to be directed to insignificant solution activity as the step gathers data necessary to perform the abstract 
Under Step 2B:
For the same reasons addressed above with respect to step 2A, the additional elements recited in claim 1 fail to amount to inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Thus, when considering the combination of elements and the claimed invention as a whole, the claims are not patent eligible.
Regarding claim 2-7, 9-14 and 16-20: 
Dependent claims 2-7, 9-14 and 16-20 only recite limitations further defining the mental processes and recite further data gathering. These limitations are considered mental processes without significantly more elements to the abstract idea. These additional elements fail to integrate into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole claims 2-7, 9-14 and 16-20 are not patent eligible.
Examiner notes the same arguments apply to independent claims 8 and 15.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-4, 6-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Becker, US 20120173606 A1, in view of Brachet et al., US 20080176583 A1, hereinafter referred to as Becker and Brachet, respectively.
Regarding claim 1, Becker discloses a method for updating a map database, the method comprising: 
identifying a bounding box specifying a region of a map to be updated (Some systems define a number of variations of a particular selection or region of map data and generate a number of predetermined variants of maps, i.e. bounding box, for the region. The location of the pre-generated regions, or map tiles, can then be recalled for display based on location of the region in a greater overall scheme – See at least ¶4. When the map client receives the generated map or map tile specified in the map request, it can then send the generated map to cache server so that it can be stored and associated with the unique map request/map identifier for future reference and retrieval in action. Map client can update cache server with information regarding the stored map or map tile and the associated unique map request/map identifier – See at least ¶48); 
For example, larger maps can be constructed of a mosaic of smaller map tiles. Each map tile can be designated by and recalled based on relative or absolute positions of the individual map tiles, i.e. map area identifiers, in the composite map. Map systems that use such map tiles are referred to as tiled-based systems – See at least ¶4).

Becker fails to explicitly disclose generating a bloom filter, wherein the bloom filter encodes a plurality of digests based on the plurality of map area identifiers and the corresponding map area content; transmitting a map update request comprising the generated bloom filter; receiving map update data for at least a portion of the plurality of map area identifiers and the corresponding map area content; and updating, by one or more processors, the map database based on the received map update data.
However, Brachet teaches:
generating a bloom filter, wherein the bloom filter encodes a plurality of digests based on the plurality of map area identifiers and the corresponding map area content (This can be used by the client to autonomously estimate the rate at which the tile data is aging; (iii) identifiers which compactly indicate the set of access points within the tile, e.g. Bloom Filters. This can be used to determine the best method to update the client's cache, i.e. whether to incrementally update the tile data, or to replace the tile data entirely with a new tile sent by the server, i.e. digest based on the plurality of map area identifiers and map area content – See at least ¶105 and 106); 
transmitting a map update request comprising the generated bloom filter (The client device monitors the broadcast signal or requests its transmission via a probe request – See at least ¶54 and FIG. 1. This can be used by the client to autonomously estimate the rate at which the tile data is aging; (iii) identifiers which compactly indicate the set of access points within the tile, e.g. Bloom Filters – See at least ¶105); 
receiving map update data for at least a portion of the plurality of map area identifiers and the corresponding map area content (Each tile is also associated with version information that reflects the characteristics of the tile at each time the tile data was updated. This information may include: (i) the time the tile data was updated (i.e. the tile timestamp) – See at least ¶105); and 
updating, by one or more processors, the map database based on the received map update data (The GPS tracking data from each device is reviewed with route mapping software to verify completion of coverage and to identify missed areas. This ability to audit and verify uniform coverage ensures that the system is getting the best data possible – See at least ¶80. In addition, access points in the database may move, or new access points may be detected in the area of interest by client devices. The information associated with such access points may be corrected or updated, or the access point information may be disregarded for location estimation purposes – See at least ¶83).
Becker discloses computing devices for building, operating and using map systems with signature-based map caches. Brachet teaches systems for efficiently managing and distributing location data to a mobile client device so the client can use such information to estimate its position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Becker and include the 

Regarding claim 2, Becker discloses wherein the plurality of map area identifiers and the corresponding map area content represent data corresponding to one of map tiles or map cubes (The location of the pre-generated regions, or map tiles, can then be recalled for display based on location of the region in a greater overall scheme. For example, larger maps can be constructed of a mosaic of smaller map tiles. Each map tile can be designated by and recalled based on relative or absolute positions of the individual map tiles in the composite map. Map systems that use such map tiles are referred to as tiled-based systems – See at least ¶4).

Regarding claim 3, Becker fails to explicitly disclose wherein generating the bloom filter comprises: identifying whether at least a portion of the map area identifiers are pre-cached; and coding in the bloom filter the digests corresponding to the pre-cached map area identifiers, wherein the digests are computed using at least one coding function.
However, Brachet teaches wherein generating the bloom filter comprises: identifying whether at least a portion of the map area identifiers are pre-cached; and This can be used by the client to autonomously estimate the rate at which the tile data is aging; (iii) identifiers which compactly indicate the set of access points within the tile, e.g. Bloom Filters. This can be used to determine the best method to update the client's cache, i.e. whether to incrementally update the tile data, or to replace the tile data entirely with a new tile sent by the server, i.e. digest based on the plurality of map area identifiers and map area content – See at least ¶105 and 106).
Becker discloses computing devices for building, operating and using map systems with signature-based map caches. Brachet teaches systems for efficiently managing and distributing location data to a mobile client device so the client can use such information to estimate its position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Becker and include the feature of wherein generating the bloom filter comprises: identifying whether at least a portion of the map area identifiers are pre-cached; and coding in the bloom filter the digests corresponding to the pre-cached map area identifiers, wherein the digests are computed using at least one coding function, as taught by Brachet, to ensure a more efficient way of managing and distributing location data.

Regarding claim 4, Becker fails to explicitly disclose wherein obtaining the plurality of map area identifiers and the corresponding map area content based on the bounding box comprises identifying a content granularity level associated with the map database.
For each TileID as identified above, the algorithm recursively subdivides each tile until each tile has reached the desired density or until it has reached the maximum level of granularity – See at least ¶123).
Becker discloses computing devices for building, operating and using map systems with signature-based map caches. Brachet teaches systems for efficiently managing and distributing location data to a mobile client device so the client can use such information to estimate its position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Becker and include the feature of wherein obtaining the plurality of map area identifiers and the corresponding map area content based on the bounding box comprises identifying a content granularity level associated with the map database, as taught by Brachet, to ensure a more efficient way of managing and distributing location data.

Regarding claim 6, Becker fails to explicitly disclose wherein the updating a map database comprises updating in the map database, data associated with at least the portion of the map area identifiers based on the map area content corresponding to at least the portion of the map area identifiers.
However, Brachet teaches wherein the updating a map database comprises updating in the map database, data associated with at least the portion of the map area identifiers based on the map area content corresponding to at least the portion of the The GPS tracking data from each device is reviewed with route mapping software to verify completion of coverage and to identify missed areas. This ability to audit and verify uniform coverage ensures that the system is getting the best data possible – See at least ¶80. In addition, access points in the database may move, or new access points may be detected in the area of interest by client devices. The information associated with such access points may be corrected or updated, or the access point information may be disregarded for location estimation purposes – See at least ¶83).
Becker discloses computing devices for building, operating and using map systems with signature-based map caches. Brachet teaches systems for efficiently managing and distributing location data to a mobile client device so the client can use such information to estimate its position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Becker and include the feature of wherein the updating a map database comprises updating in the map database, data associated with at least the portion of the map area identifiers based on the map area content corresponding to at least the portion of the map area identifiers, as taught by Brachet, to ensure a more efficient way of managing and distributing location data.

Regarding claim 7, Becker fails to explicitly disclose wherein a size of the bloom filter is based on a number of map area identifiers corresponding to the bounding box.
However, Brachet teaches wherein a size of the bloom filter is based on a number of map area identifiers corresponding to the bounding box (This can be used by the client to autonomously estimate the rate at which the tile data is aging; (iii) identifiers which compactly indicate the set of access points within the tile, e.g. Bloom Filters. This can be used to determine the best method to update the client's cache, i.e. whether to incrementally update the tile data, or to replace the tile data entirely with a new tile sent by the server, i.e. digest based on the plurality of map area identifiers and map area content – See at least ¶105 and 106).
Becker discloses computing devices for building, operating and using map systems with signature-based map caches. Brachet teaches systems for efficiently managing and distributing location data to a mobile client device so the client can use such information to estimate its position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Becker and include the feature of wherein a size of the bloom filter is based on a number of map area identifiers corresponding to the bounding box, as taught by Brachet, to ensure a more efficient way of managing and distributing location data.

Regarding claim 8, Becker discloses an apparatus for updating a map database, the apparatus comprising: 
a memory configured to store computer-executable instructions; and
one or more processors configured to execute the instructions to:
identify a bounding box specifying a region of a map to be updated (Some systems define a number of variations of a particular selection or region of map data and generate a number of predetermined variants of maps, i.e. bounding box, for the region. The location of the pre-generated regions, or map tiles, can then be recalled for display based on location of the region in a greater overall scheme – See at least 4); 
obtain a plurality of map area identifiers and the corresponding map area content based on the bounding box (For example, larger maps can be constructed of a mosaic of smaller map tiles. Each map tile can be designated by and recalled based on relative or absolute positions of the individual map tiles, i.e. map area identifiers, in the composite map. Map systems that use such map tiles are referred to as tiled-based systems – See at least ¶4).

Becker fails to explicitly disclose generate a bloom filter, wherein the bloom filter encodes a plurality of digests based on the plurality of map area identifiers and the corresponding map area content; transmit a map update request comprising the generated bloom filter; receive map update data for at least a portion of the plurality of map area identifiers and the corresponding map area content; and updating, by one or more processors, the map database based on the received map update data.
However, Brachet teaches:
generate a bloom filter, wherein the bloom filter encodes a plurality of digests based on the plurality of map area identifiers and the corresponding map area content (This can be used by the client to autonomously estimate the rate at which the tile data is aging; (iii) identifiers which compactly indicate the set of access points within the tile, e.g. Bloom Filters. This can be used to determine the best method to update the client's cache, i.e. whether to incrementally update the tile data, or to replace the tile data entirely with a new tile sent by the server, i.e. digest based on the plurality of map area identifiers and map area content – See at least ¶105 and 106); 
transmit a map update request comprising the generated bloom filter (The client device monitors the broadcast signal or requests its transmission via a probe request – See at least ¶54 and FIG. 1. This can be used by the client to autonomously estimate the rate at which the tile data is aging; (iii) identifiers which compactly indicate the set of access points within the tile, e.g. Bloom Filters – See at least ¶105); 
receive map update data for at least a portion of the plurality of map area identifiers and the corresponding map area content (Each tile is also associated with version information that reflects the characteristics of the tile at each time the tile data was updated. This information may include: (i) the time the tile data was updated (i.e. the tile timestamp) – See at least ¶105); and 
update, by one or more processors, the map database based on the received map update data (The GPS tracking data from each device is reviewed with route mapping software to verify completion of coverage and to identify missed areas. This ability to audit and verify uniform coverage ensures that the system is getting the best data possible – See at least ¶80. In addition, access points in the database may move, or new access points may be detected in the area of interest by client devices. The information associated with such access points may be corrected or updated, or the access point information may be disregarded for location estimation purposes – See at least ¶83).
Becker discloses computing devices for building, operating and using map systems with signature-based map caches. Brachet teaches systems for efficiently 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Becker and include the feature of generating a bloom filter, wherein the bloom filter encodes a plurality of digests based on the plurality of map area identifiers and the corresponding map area content; transmitting a map update request comprising the generated bloom filter; receiving map update data for at least a portion of the plurality of map area identifiers and the corresponding map area content; and updating, by one or more processors, the map database based on the received map update data, as taught by Brachet, to ensure a more efficient way of managing and distributing location data.

Regarding claim 9, Becker discloses wherein the plurality of map area identifiers and the corresponding map area content represent data corresponding to one of map tiles or map cubes (The location of the pre-generated regions, or map tiles, can then be recalled for display based on location of the region in a greater overall scheme. For example, larger maps can be constructed of a mosaic of smaller map tiles. Each map tile can be designated by and recalled based on relative or absolute positions of the individual map tiles in the composite map. Map systems that use such map tiles are referred to as tiled-based systems – See at least ¶4).

Regarding claim 10, Becker fails to explicitly disclose wherein generating the bloom filter comprises: identifying whether at least a portion of the map area identifiers are pre-cached; and coding in the bloom filter the digests corresponding to the pre-
However, Brachet teaches wherein generating the bloom filter comprises: identifying whether at least a portion of the map area identifiers are pre-cached; and coding in the bloom filter the digests corresponding to the pre-cached map area identifiers, wherein the digests are computed using at least one coding function (This can be used by the client to autonomously estimate the rate at which the tile data is aging; (iii) identifiers which compactly indicate the set of access points within the tile, e.g. Bloom Filters. This can be used to determine the best method to update the client's cache, i.e. whether to incrementally update the tile data, or to replace the tile data entirely with a new tile sent by the server, i.e. digest based on the plurality of map area identifiers and map area content – See at least ¶105 and 106).
Becker discloses computing devices for building, operating and using map systems with signature-based map caches. Brachet teaches systems for efficiently managing and distributing location data to a mobile client device so the client can use such information to estimate its position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Becker and include the feature of wherein generating the bloom filter comprises: identifying whether at least a portion of the map area identifiers are pre-cached; and coding in the bloom filter the digests corresponding to the pre-cached map area identifiers, wherein the digests are computed using at least one coding function, as taught by Brachet, to ensure a more efficient way of managing and distributing location data.
Regarding claim 11, Becker fails to explicitly disclose wherein obtaining the plurality of map area identifiers and the corresponding map area content based on the bounding box comprises identifying a content granularity level associated with the map database.
However, Brachet teaches wherein obtaining the plurality of map area identifiers and the corresponding map area content based on the bounding box comprises identifying a content granularity level associated with the map database (For each TileID as identified above, the algorithm recursively subdivides each tile until each tile has reached the desired density or until it has reached the maximum level of granularity – See at least ¶123).
Becker discloses computing devices for building, operating and using map systems with signature-based map caches. Brachet teaches systems for efficiently managing and distributing location data to a mobile client device so the client can use such information to estimate its position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Becker and include the feature of wherein obtaining the plurality of map area identifiers and the corresponding map area content based on the bounding box comprises identifying a content granularity level associated with the map database, as taught by Brachet, to ensure a more efficient way of managing and distributing location data.

Regarding claim 13, Becker fails to explicitly disclose wherein the updating a map database comprises updating in the map database, data associated with at least 
However, Brachet teaches wherein the updating a map database comprises updating in the map database, data associated with at least the portion of the map area identifiers based on the map area content corresponding to at least the portion of the map area identifiers (The GPS tracking data from each device is reviewed with route mapping software to verify completion of coverage and to identify missed areas. This ability to audit and verify uniform coverage ensures that the system is getting the best data possible – See at least ¶80. In addition, access points in the database may move, or new access points may be detected in the area of interest by client devices. The information associated with such access points may be corrected or updated, or the access point information may be disregarded for location estimation purposes – See at least ¶83).
Becker discloses computing devices for building, operating and using map systems with signature-based map caches. Brachet teaches systems for efficiently managing and distributing location data to a mobile client device so the client can use such information to estimate its position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Becker and include the feature of wherein the updating a map database comprises updating in the map database, data associated with at least the portion of the map area identifiers based on the map area content corresponding to at least the portion of the map area identifiers, 

Regarding claim 14, Becker fails to explicitly disclose wherein a size of the bloom filter is based on a number of map area identifiers corresponding to the bounding box.
However, Brachet teaches wherein a size of the bloom filter is based on a number of map area identifiers corresponding to the bounding box (This can be used by the client to autonomously estimate the rate at which the tile data is aging; (iii) identifiers which compactly indicate the set of access points within the tile, e.g. Bloom Filters. This can be used to determine the best method to update the client's cache, i.e. whether to incrementally update the tile data, or to replace the tile data entirely with a new tile sent by the server, i.e. digest based on the plurality of map area identifiers and map area content – See at least ¶105 and 106).
Becker discloses computing devices for building, operating and using map systems with signature-based map caches. Brachet teaches systems for efficiently managing and distributing location data to a mobile client device so the client can use such information to estimate its position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Becker and include the feature of wherein a size of the bloom filter is based on a number of map area identifiers corresponding to the bounding box, as taught by Brachet, to ensure a more efficient way of managing and distributing location data.

Regarding claim 15, Becker discloses a method for updating a map database, the method comprising: 
identifying a bounding box specifying a region of a map to be updated (Some systems define a number of variations of a particular selection or region of map data and generate a number of predetermined variants of maps, i.e. bounding box, for the region. The location of the pre-generated regions, or map tiles, can then be recalled for display based on location of the region in a greater overall scheme – See at least 4); 
obtaining a plurality of map area identifiers and the corresponding map area content based on the bounding box (For example, larger maps can be constructed of a mosaic of smaller map tiles. Each map tile can be designated by and recalled based on relative or absolute positions of the individual map tiles, i.e. map area identifiers, in the composite map. Map systems that use such map tiles are referred to as tiled-based systems – See at least ¶4).

Becker fails to explicitly disclose generating a bloom filter, wherein the bloom filter encodes a plurality of digests based on the plurality of map area identifiers and the corresponding map area content; transmitting a map update request comprising the generated bloom filter; receiving map update data for at least a portion of the plurality of map area identifiers and the corresponding map area content; and updating, by one or more processors, the map database based on the received map update data.
However, Brachet teaches:
generating a bloom filter, wherein the bloom filter encodes a plurality of digests based on the plurality of map area identifiers and the corresponding map area content (This can be used by the client to autonomously estimate the rate at which the tile data is aging; (iii) identifiers which compactly indicate the set of access points within the tile, e.g. Bloom Filters. This can be used to determine the best method to update the client's cache, i.e. whether to incrementally update the tile data, or to replace the tile data entirely with a new tile sent by the server, i.e. digest based on the plurality of map area identifiers and map area content – See at least ¶105 and 106); 
transmitting a map update request comprising the generated bloom filter (The client device monitors the broadcast signal or requests its transmission via a probe request – See at least ¶54 and FIG. 1. This can be used by the client to autonomously estimate the rate at which the tile data is aging; (iii) identifiers which compactly indicate the set of access points within the tile, e.g. Bloom Filters – See at least ¶105); 
receiving map update data for at least a portion of the plurality of map area identifiers and the corresponding map area content (Each tile is also associated with version information that reflects the characteristics of the tile at each time the tile data was updated. This information may include: (i) the time the tile data was updated (i.e. the tile timestamp) – See at least ¶105); and 
updating, by one or more processors, the map database based on the received map update data (The GPS tracking data from each device is reviewed with route mapping software to verify completion of coverage and to identify missed areas. This ability to audit and verify uniform coverage ensures that the system is getting the best data possible – See at least ¶80. In addition, access points in the database may move, or new access points may be detected in the area of interest by client devices. The information associated with such access points may be corrected or updated, or the access point information may be disregarded for location estimation purposes – See at least ¶83).
Becker discloses computing devices for building, operating and using map systems with signature-based map caches. Brachet teaches systems for efficiently managing and distributing location data to a mobile client device so the client can use such information to estimate its position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Becker and include the feature of generating a bloom filter, wherein the bloom filter encodes a plurality of digests based on the plurality of map area identifiers and the corresponding map area content; transmitting a map update request comprising the generated bloom filter; receiving map update data for at least a portion of the plurality of map area identifiers and the corresponding map area content; and updating, by one or more processors, the map database based on the received map update data, as taught by Brachet, to ensure a more efficient way of managing and distributing location data.

Regarding claim 16, Becker discloses wherein the plurality of map area identifiers and the corresponding map area content represent data corresponding to one of map tiles or map cubes (The location of the pre-generated regions, or map tiles, can then be recalled for display based on location of the region in a greater overall scheme. For example, larger maps can be constructed of a mosaic of smaller map tiles. Each map tile can be designated by and recalled based on relative or absolute positions of the individual map tiles in the composite map. Map systems that use such map tiles are referred to as tiled-based systems – See at least ¶4).
Regarding claim 17, Becker fails to explicitly disclose wherein generating the bloom filter comprises: identifying whether at least a portion of the map area identifiers are pre-cached; and coding in the bloom filter the digests corresponding to the pre-cached map area identifiers, wherein the digests are computed using at least one coding function.
However, Brachet teaches wherein generating the bloom filter comprises: identifying whether at least a portion of the map area identifiers are pre-cached; and coding in the bloom filter the digests corresponding to the pre-cached map area identifiers, wherein the digests are computed using at least one coding function (This can be used by the client to autonomously estimate the rate at which the tile data is aging; (iii) identifiers which compactly indicate the set of access points within the tile, e.g. Bloom Filters. This can be used to determine the best method to update the client's cache, i.e. whether to incrementally update the tile data, or to replace the tile data entirely with a new tile sent by the server, i.e. digest based on the plurality of map area identifiers and map area content – See at least ¶105 and 106).
Becker discloses computing devices for building, operating and using map systems with signature-based map caches. Brachet teaches systems for efficiently managing and distributing location data to a mobile client device so the client can use such information to estimate its position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Becker and include the feature of wherein generating the bloom filter comprises: identifying whether at least a portion of the map area identifiers are pre-cached; and coding in the bloom filter the 

Regarding claim 18, Becker fails to explicitly disclose wherein obtaining the plurality of map area identifiers and the corresponding map area content based on the bounding box comprises identifying a content granularity level associated with the map database.
However, Brachet teaches wherein obtaining the plurality of map area identifiers and the corresponding map area content based on the bounding box comprises identifying a content granularity level associated with the map database (For each TileID as identified above, the algorithm recursively subdivides each tile until each tile has reached the desired density or until it has reached the maximum level of granularity – See at least ¶123).
Becker discloses computing devices for building, operating and using map systems with signature-based map caches. Brachet teaches systems for efficiently managing and distributing location data to a mobile client device so the client can use such information to estimate its position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Becker and include the feature of wherein obtaining the plurality of map area identifiers and the corresponding map area content based on the bounding box comprises identifying a content granularity level associated with the map database, as taught by Brachet, to ensure a more efficient way of managing and distributing location data.
Regarding claim 19, Becker fails to explicitly disclose wherein the updating a map database comprises updating in the map database, data associated with at least the portion of the map area identifiers based on the map area content corresponding to at least the portion of the map area identifiers.
However, Brachet teaches wherein the updating a map database comprises updating in the map database, data associated with at least the portion of the map area identifiers based on the map area content corresponding to at least the portion of the map area identifiers (The GPS tracking data from each device is reviewed with route mapping software to verify completion of coverage and to identify missed areas. This ability to audit and verify uniform coverage ensures that the system is getting the best data possible – See at least ¶80. In addition, access points in the database may move, or new access points may be detected in the area of interest by client devices. The information associated with such access points may be corrected or updated, or the access point information may be disregarded for location estimation purposes – See at least ¶83).
Becker discloses computing devices for building, operating and using map systems with signature-based map caches. Brachet teaches systems for efficiently managing and distributing location data to a mobile client device so the client can use such information to estimate its position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Becker and include the feature of wherein the updating a map database comprises updating in the map database, data associated with at least the portion of the map area identifiers based on 

Regarding claim 20, Becker fails to explicitly disclose wherein a size of the bloom filter is based on a number of map area identifiers corresponding to the bounding box.
However, Brachet teaches wherein a size of the bloom filter is based on a number of map area identifiers corresponding to the bounding box (This can be used by the client to autonomously estimate the rate at which the tile data is aging; (iii) identifiers which compactly indicate the set of access points within the tile, e.g. Bloom Filters. This can be used to determine the best method to update the client's cache, i.e. whether to incrementally update the tile data, or to replace the tile data entirely with a new tile sent by the server, i.e. digest based on the plurality of map area identifiers and map area content – See at least ¶105 and 106).
Becker discloses computing devices for building, operating and using map systems with signature-based map caches. Brachet teaches systems for efficiently managing and distributing location data to a mobile client device so the client can use such information to estimate its position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Becker and include the feature of wherein a size of the bloom filter is based on a number of map area identifiers corresponding to the bounding box, as taught by Brachet, to ensure a more efficient way of managing and distributing location data.
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Becker, US 20120173606 A1, in view of Brachet et al., US 20080176583 A1, as applied to claims 1 and 8 above, and further in view of Addepalli et al., US 20150264554 A1, hereinafter referred to as Becker, Brachet and Addepalli, respectively.
Regarding claim 5, the combination of Becker and Brachet fails to explicitly disclose providing the updated map database to a navigation application.
However, Addepalli teaches providing the updated map database to a navigation application (If sensor data from vehicles and other mobile devices could be aggregated to update navigation maps in Internet-based clouds, dynamic navigation map retrieval could offer a more real-time view of area streets and road conditions. Newer and more sophisticated maps, however, often need greater amounts of memory. One common method for storing map data in navigation systems and other mapping applications is through a concept of "tiles." – See at least ¶71).
Becker discloses computing devices for building, operating and using map systems with signature-based map caches. Brachet teaches systems for efficiently managing and distributing location data to a mobile client device so the client can use such information to estimate its position. Addepalli teaches a system for routing and sensing in a vehicular network environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Becker and Brachet and include the feature of providing the updated map database to a navigation application, as taught by Addepalli, to provide mobility support to devices inside a vehicle.

Regarding claim 12, the combination of Becker and Brachet fails to explicitly disclose providing the updated map database to a navigation application.
However, Addepalli teaches providing the updated map database to a navigation application (If sensor data from vehicles and other mobile devices could be aggregated to update navigation maps in Internet-based clouds, dynamic navigation map retrieval could offer a more real-time view of area streets and road conditions. Newer and more sophisticated maps, however, often need greater amounts of memory. One common method for storing map data in navigation systems and other mapping applications is through a concept of "tiles." – See at least ¶71).
Becker discloses computing devices for building, operating and using map systems with signature-based map caches. Brachet teaches systems for efficiently managing and distributing location data to a mobile client device so the client can use such information to estimate its position. Addepalli teaches a system for routing and sensing in a vehicular network environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Becker and Brachet and include the feature of providing the updated map database to a navigation application, as taught by Addepalli, to provide mobility support to devices inside a vehicle.

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/M.M.K./Examiner, Art Unit 3662      

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662